UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Date of fiscal year end: December 31, December 31, 2010 (Date of reporting period) Item 1. Annual Report to Shareholders ANNUAL REPORT TO SHAREHOLDERS OF RENN GLOBAL ENTREPRENEURS FUND, INC. December 31, 2010 Dear Shareholder, 2010 was one of the most interesting and, in many ways, one of the strangest periods.We did make progress on three strategies we outlined in last years’ report.We believe this will contribute to good results in 2011 and beyond. The first strategy was to recognize the worldwide growth of entrepreneurs (founder-owner-visionaries), especially in the world’s fastest growth area, China.The second strategy was to work with legacy companies to create value.The last strategy was to have strong core holdings that would keep on growing and provide value to shareholders. Of our twenty-six holdings, ten are now related to the long-term prospects of China.These companies have been growing rapidly and are selling at low valuations in relation to earnings.Most importantly, they are led by outstanding management teams who have major ownership positions and clear visions of their future. During 2010, several US-traded Chinese companies reported financial reporting problems.While these companies were a small percent of all US-traded Chinese companies, the short sellers promoted the idea that all Chinese companies have problems.This strategy actually worked as the whole Chinese group went down.In my opinion, this has resulted in a great buying opportunity.While we admit there will be fraud in some Chinese companies just as in some US companies, it is a myth that all Chinese are committing fraud.We believe when the “dust settles” we could see major appreciation here. We made good progress on our second strategy to realize value from long-term troubled legacy holdings.The most important event has been the announcement of the selling of the assets of Integrated Security Systems, Inc. (IZZI) for $6 million in cash and notes.We now have a company with liquid assets, a large tax loss, and is a full reporting public company.One of the primary goals for management is to find an attractive, profitable, growing company that wishes to have a public vehicle.We are hoping to create significant value here.We are at the same time accelerating our efforts to find a merger partner for CMSF, Inc., which is a full reporting public company but with no assets. The last strategy is to work with our core holdings.Access Plans, Inc. (APNC) has announced the hiring of an investment banker to study ways to increase shareholder value including going private or selling the company.The public market does not seem to reflect the true value of the company.Bovie Medical Corporation. (BVX) has announced several new products.The most important is, “J Plasma” which could revolutionize several surgical procedures.We expect a good recovery in this stock.A new core holding PHC, Inc. (PHC) relates to mental health treatment programs and has been reporting good financial results.We have a number of other core holdings which we believe will do well in 2011. We have elected not to hold our Annual Investors Conference in May but are considering a later investor conference based on publicly traded “Founder-Owner-Visionary” companies.We will have our 2010 Annual Shareholders Meeting on Thursday, May 26, 2011 at the Doubletree Hotel, Campbell Center at 10:00 a.m. to conduct voting and discuss our portfolio. In review, your Fund has distributed $83.4 million in cash and deemed dividends in the past.We are optimistic about the next several years and appreciate the shareholders’ support. Sincerely, Russell Cleveland President and CEO ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS President’s Letter Allocation of Assets 1 Financial Statements Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Statement of Cash Flows 9 Notes to Financials Note 1 Organization and Business purpose 10 Note 2 Summary of Significant Accounting Policies 10 Note 3 Due to/from Broker 11 Note 4 Management Fees and Incentive Fees and Reimbursement 12 Note 5 Valuation of Investments 12 Note 6 Income Taxes 14 Note 7 Financial Highlights 15 Note 8 Subsequent Events 15 Reports of Independent Registered Public Accounting Firm 16 Director and Officer Compensation 18 Changes in or Disagreements with Accountants 18 Management Information 18 Quarterly Reports 20 Proxy Voting Policies and Procedures 20 Portfolio Proxy Voting Records 20 Delivery of Shareholder Documents 20 Dividend Reinvestment Plan 21 Executive Officers and Corporation Information 22 i RENN Global Entrepreneurs Fund, Inc. Allocation of Assets December 31, 2010 Industry Percentage Electronic Equipment and Instruments 16.0% Communications Equipment 14.2% Healthcare Equipment 11.2% Healthcare Facilities 8.4% Application Software 7.5% Internet Software and Services 7.0% Alternative Energy 5.2% Data Processing and Outsourced Services 5.1% Security Services 4.5% Consumer Finance 4.3% Drug Retail 3.4% Managed Healthcare 3.2% Advertising 2.5% Consumer Electronics 2.1% Packaged Foods and Meats 1.9% Pharmaceuticals 1.9% Oil and Gas Exploration and Production 1.7% Biotechnology 1.1% Hotels, Resorts and Cruise Lines 0.9% Systems Software 0.3% Cash and Accruals -2.4% 100.0% Allocation of Assets by Country (% of Fund’s Net Assets) 1 RENN Global Entrepreneurs Fund, Inc. Schedule Of Investments December 31, 2010 SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Market Value CONVERTIBLE BONDS – 12.89% (6) Data Processing and Outsourced Services – 4.17% $ 569,000 Pipeline Data, Inc. 14% Maturity June 29, 2011 $ $ Electrical Components and Equipment – 5.11% Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1) Internet Software and Services – 2.00% 500,000 iLinc Communications, Inc. 12% Maturity March 29, 2012 Oil and Gas Exploration and Production 1.60% PetroHunter Energy Corporation 8.5%Maturity December 31, 2014 Total Unaffiliated Convertible Bonds $ $ COMMON EQUITIES – 76.00% (3) (6) Advertising - 2.49% 100,000 SearchMedia Holdings Ltd (3) (5) Alternative Carriers - 0.07% 462,449 Geos Communications, Inc. (3) Application Software - 4.78% 228,647 SinoHub, Inc.(3) (5) Biotechnology -1.07% Hemobiotech (3) Business Process Outsourcing -0.64% 18,349 Business Process Outsourcing, Ltd. (1) (3) Communications Equipment -14.19% 200,000 COGO Group, Inc. (3) (5) Consumer Electronics - 1.39% 166,667 AuraSound, Inc. (3) Consumer Finance – 4.28% 953,333 Global Axcess Corporation (3) Computer Programming Services – 2.73% 100,000 Kingtone Wirelessinfo Solution Holding (3) See accompanying notes to financial statements 2 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2010 SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Market Value COMMON EQUITIES (continued) Diversified Commercial and Professional Services – 4.49% Murdoch Security & Investigations, Inc. (1) (3) $ $ Electronic Equipment and Instruments -7.11% 58,500 Hollysys Automation Technologies Ltd. (3) (5) Healthcare Equipment – 11.24% 427,500 Bovie Medical Corporation (3) (5) Healthcare Facilities – 8.37% 625,000 PHC, Inc. (3) Hotels, Resorts and Cruise Lines - 0.90% 100,000 Silverleaf Resorts, Inc.(3) Internet Software and Services – 5.03% 900,000 Points International, Ltd. (3) Oil and Gas Exploration and Production - 0.13% 808,445 PetroHunter Energy Corporation (3) Packaged Food and Meats - 1.85% 49,650 SkyPeople Fruit Juice Inc. New (3) (5) Pharmaceutical - 1.87% 24,000 Skystar Bio-Pharmaceutical Company (3) Retail Drug Stores and Proprietary Stores - 3.37% 100,000 China Jo-Jo Drugstores, Inc. (3) Total Unaffiliated Common Equities $ $ MISCELLANEOUS SECURITIES - 0.72% (3) (6) Consumer Electronics - 0.72% 166,667 Warrants Aurasound, Inc. (3) (7) Total Unaffiliated Miscellaneous Securities TOTAL UNAFFILIATED INVESTMENTS $ $ See accompanying notes to financial statements 3 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2010 The cost and unrealized appreciation (depreciation) of investments as of December 31, 2010 as computed for Federal Income Tax purposes, were as follows: Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $ Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities ) Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities $ ) Aggregate Cost of All Unaffiliated Securities for Income Tax Purposes $ SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Market Value OTHER SECURITIES – 0.28% (6) CONVERTIBLE PREFERRED EQUITIES Business Process Outsourcing – 0.27% 1,685,887 BPO Management Services, Inc. Preferred B (2) (3) $ $ Security Systems - 0.01% 3,750 Integrated Security Systems, Inc. Preferred D (2) (3) (10) Total Affiliated Other Securities COMMON EQUITIES – 12.47% (3) (6) Managed Healthcare – 3.20% 369,436 Access Plans Inc. (2) (3) Security Systems – 8.93% Integrated Security Systems, Inc. (2) (3) (9) (10) Systems Software - 0.34% 41,735,052 CMSF Corp. (formerly CaminoSoft Corp.) (2) (3) (4) (10) Total Affiliated Common Equities MISCELLANEOUS SECURITIES - 0.004% (6) Managed Healthcare – 0.004 % 2,234 Options to buy @ $0.85 Access Plans Inc. (2) (3) (8) 0 Total Affiliated Miscellaneous Securities 0 TOTAL AFFILIATED INVESTMENTS TOTAL UNAFFILIATED INVESTMENTS TOTAL INVESTMENTS $ OTHER ASSETS AND LIABILITIES (294,881 ) TOTAL NET ASSETS $ See accompanying notes to financial statements 4 RENN Global Entrepreneurs Fund, Inc. Schedule of Investments December 31, 2010 INFORMATION REGARDING AFFILIATED/RESTRICTED SECURITIES (2) % of Date(s) Cost at Cost at Fair Value Net Affiliated /Restricted Security Acquired 6/30/10 12/31/10 12/31/10 Assets Access Plans Inc. (2) 8/31/01 Common Equity to 3/31/10 $2,206,493 $2,206,493 $398,991 3.20% Options to buy @ $0.85 Access Plans Inc. (2) (8) 4/1/09 0 0 514 BPO Management Services, Inc. 6/12/07 Preferred B Equity (2) (3) to 12/31/08 33,718 Total Affiliated /Restricted Securities $4,206,493 $4,206,493 3. 47% INFORMATION REGARDING CONTROLLED AFFILIATED/RESTRICTED SECURITIES (10) % of Date(s) Cost at Cost at Fair Value Net Controlled Affiliated /Restricted Security (10) Acquired 6/30/10 12/31/10 12/31/10 Assets CMSF Corp. (2) (4) (10) 9/23/94 Common Equity to 12/29/10 $5,657,192 $5,677,610 0.34% Integrated Security Systems, Inc. (2) (3) (10) Preferred D Equity 10/13/99 938 Integrated Security Systems, Inc. (2) (3) (9) (10) 12/31/96 Common Equity to 12/31/10 9,050,220 9,056,721 1,113,792 Total Controlled Affiliated /Restricted Securities $14,782,412 $14,809,331 9.28% Securities in a privately owned company. Affiliated securities due to the Fund having a director on issuer’s board and/or number of shares owned by the Fund. Non-Income-Producing. The Fund purchased 2,041,671 shares of CMSF common at a cost of $20,417 in the six months ended December 31, 2010.Security exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2010 the aggregate value of the restricted securities was $41,581 representing 0.033% of net assets.These shares were purchased in numerous transactions between April 10, 2009 and December 31, 2010.These shares have discounts ranging from 0% to 9.0%.The Fund owns 153,986 shares of CMSF Corporation which are not restricted.At December 31, 2010 the aggregate value of the unrestricted securities was $1,507 representing 0.001% of net assets. These securities or a portion of these securities are pledged as collateral against the due to broker balance (margin loan). Percentage is calculated as a percentage of net assets. These warrants represent the ability to purchase 166,667 shares of common stock of AuraSound, Inc. at $0.50 per share.These warrants expire on 6/12/2014. (8) These options represent the ability to purchase 2,234 shares of common stock of Access Plans Inc. at $0.85 per share.These options were issued as compensation to Russell Cleveland for service as a Director of Access Plans Inc.Mr. Cleveland has assigned the options to RENN Global Entrepreneurs Fund, Inc. and disclaims any beneficial ownership.These options will expire 3 months after he ceases to be on the Board of Directors. Integrated Security Systems, Inc. issued 1,037,367 shares of common stock as payment in kind for compensation of $6,500 to Russell Cleveland for service as a Director of Integrated Security Systems, Inc. Mr. Cleveland has assigned the shares to RENN Global Entrepreneurs Fund, Inc. and disclaims any beneficial ownership.These securities are exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2010 the aggregate value of these restricted securities was $10,374, representing 0.08% of net assets. Controlled due to the number of shares owned by the Fund (and/or affiliated funds). See accompanying notes to financial statements 5 RENN Global Entrepreneurs Fund, Inc. Statement of Assets and Liabilities December 31, 2010 ASSETS Investments at fair value, cost of $34,081,746 at December 31, 2010 $ Cash and cash equivalents Interest and dividends receivable Prepaid and other assets $ LIABILITIES AND NET ASSETS Liabilities: Due to broker $ 949,940 Accounts payable 4,828 Accounts payable affiliate $ Net assets: Common stock, $1 par value, 20,000,000 shares authorized, 4,673,867 shares issued, and 4,463,967 shares outstanding 4,673,867 Additional paid in capital 25,806,288 Treasury stock at cost Accumulated net realized gain on investments Net unrealized depreciation of investments Net assets $ 12,472,677 Net asset value per share $ See accompanying notes to financial statements 6 RENN Global Entrepreneurs Fund, Inc. Statement of Operations Year Ended December 31, 2010 Interest income $ Dividend income Other income 9,950 Expenses: General and administrative Interest expense Legal and professional fees Management fee to affiliate Net investment loss ) Realizedand unrealized gain (loss) on investments: Net unrealized depreciation of investments ) Net realized gain on investments Net loss on investments ) Net decrease in net assets resulting from operations $ (5,693,653 ) Net decrease in net assets resulting from operations per share $ ) Weighted average shares outstanding 4,463,967 See accompanying notes to financial statements 7 RENN Global Entrepreneurs Fund, Inc. Statements of Changes in Net Assets Years Ended December 31, 2010 2010 2009 Net investment loss
